84 F.3d 1452
318 U.S.App.D.C. 78
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Fredericka FARRIS, et al., Appellants,v.John W. COMPTON.
No. 92-7209.
United States Court of Appeals, District of Columbia Circuit.
Feb. 9, 1996.

Before:  WALD, HENDERSON and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellee's motion to govern further proceedings, the opposition thereto, and appellants' motion to reverse, remand and for further proceedings, it is


2
ORDERED that appellee's motion to govern further proceedings be denied.   It is


3
FURTHER ORDERED that appellants' motion to reverse, remand and for further proceedings be granted.   The judgment of the district court filed on September 4, 1992, is hereby reversed and this case is remanded for further proceedings consistent with the opinion of the District of Columbia Court of Appeals, Farris v. Compton, 652 A.2d 49 (D.C.1994).


4
The Clerk is directed to withhold issuance of the mandate until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41.